Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications of 10/18/2021

Claims cancelled	1-111
 
Claims pending	112,114-131 
Claims withdrawn	120-123,125,127,129-131 
Claims currently under consideration	112,114-119,124,126,128 


Priority
This application has a filing date of 02/14/2020 and is a CON of PCT/US2018/000364 08/20/2018. PCT/US2018/000364 has PRO 62/547,699 08/18/2017.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
claims 126 and 128 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 112,114-119 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Meng et al (US PG-Pub 20170044245).
As in claims 112,114 and 119, Meng et al teach throughout the document and especially title and paragraphs 0013,0017 taken with figure 2, preparing antibodies by selecting an affinity reagents (which bind a desired peptide epitope in a plurality of sequence contexts (e.g. in a protein carrier and as its native protein), the method comprising: obtaining a peptide library containing two sequence contexts, each peptide comprising sequence alpha-X-beta, wherein X is the epitope, and wherein at least one of flanking sequences alpha and beta comprises an amino acid; and screening for antibodies against the library to identify and antibody or antibodies which bind the desired peptide epitope X in the plurality of sequence contexts. As in claims 115,116,117 and 118, Meng et al paragraphs 0016 and 0055 teaches 6 amino acid signature (epitopes) and amino or carboxy termini modified with linkers such as GGGGS (please note commensurate with MPEP 2111.03 II, the libraries of claims 114 and 117 each taken in independent form are deemed open to additional residues based on comprising in their base claim). 




Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
In the pertinent section at p 5, the current remarks assert Meng et al do not teach flanking sequences alpha and beta which vary amongst members of a peptide library.
The examiner respectfully disagrees and Applicant’s attention is respectfully invited to paragraph 0013 and 0017 as illustrated in figure 2, which plainly describe synthesizing a wild-type protein of interest which includes at least one predicted surface epitope in its native conformation (and flanking sequences) and synthesizing a carrier protein displaying such epitope with alternative flanking sequences. Since a library library may have as few as two members, the foregoing Meng embodiment meets the subject matter of a peptide library alpha-X-beta wherein X’s flanking sequences alpha and beta vary amongst the wild-type protein and the carrier protein displaying X. 

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 112,114-119 and 124,126,128 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US PG-Pub 20170044245 in view of Reineke (2008-2009 Methods of Molecular Biology, Epitope Mapping Protocols vol. 524).
Meng et al is relied upon as above.
Meng et al do not explicitly teach; screening a selected affinity reagent against a plurality of subsets of a plurality of peptides shorter than the desired epitope such as recited in claim 124; retention of a affinity reagent that binds more than 10 percent of a peptide library of claim 126; nor retention of a affinity reagent that binds less than 15 percent of a peptide library of claim 128.
Reineke discloses throughout the book and particularly the summary and figure 3 of chapter 11, truncation analysis of peptide epitopes, that is screening antibodies against a plurality of subsets of a plurality of peptides shorter than an epitope of interest and retention of a affinity reagent that binds more than 10 percent of a peptide library per claims 124 and 128 and Applicant’s elected species. In figure 2 of chapter 11, Reineke discloses retention of a affinity reagent that binds less than 15 percent of a peptide library.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to analyze the antibodies identified in the manner of Meng et al by truncation analysis according to Reineke
One of ordinary skill in the art would have been motivated to analyze the antibodies identified in the manner of Meng et al by truncation analysis according to 
One of ordinary skill in the art would have had a reasonable expectation of success in applying truncation analysis of Reineke toward characterizing antibodies per Meng et al in light of the considerable technological overlap between the references, each evaluating epitope binding by antibodies as well as the detailed experimental protocols provided by Reineke Ch. 11.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the examiner respectfully submits that those issues were adequately addressed in the above section(s), which is/are incorporated in their entireties herein by reference.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 1639